Citation Nr: 0735834	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  05-36 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a chronic left leg disability. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a chronic low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had less than one month of active service from 
March 23, 1977, to April 15, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to service 
connection for a left leg disability and for a low back 
disability.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The RO denied service connection for a left leg 
disability and for a low back disability in an April 2001 
rating decision.  The veteran did not appeal the decision.

3.  The evidence associated with the record since the April 
2001 rating decision includes evidence that is essentially 
cumulative or redundant of evidence previously of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The April 2001 RO decision that denied service connection 
for a left leg disability and for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Evidence received since the April 2001 rating decision is 
not new and material and the claims for service connection 
are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 3.156 (a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2007).  The 
VCAA provisions include an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and that any presumed prejudice resulting from 
deficient VCAA notice has been rebutted.  The RO has complied 
with the VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487, F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court)  issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 
38 C.F.R. § 3.159 (b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

With regard to the claim that new and material evidence has 
been presented to reopen a claim for service connection for a 
left leg disability and a low back disability, the Court 
recently issued a decision which held that, in the context of 
a claim to reopen, VCAA notice must include an explanation 
of: (1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and (2) what constitutes new and material evidence to reopen 
the claim if determined by the evidence of record at the time 
of the previous final denial.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The Court further explained that the notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See Id.  

The Board finds that a review of the evidence of record, 
including the May 2004 communication, shows that the veteran 
was adequately notified of what constitutes "new" evidence 
and "material" evidence to reopen his claim for service 
connection.  The letter in question discussed the need to 
submit new and material evidence to reopen the veteran's 
claim.  The letter informed him that his claim had previously 
been denied in April 2001.  He was told that to qualify as 
"new," the evidence had to be submitted to VA for the first 
time.  He was further informed that for the evidence to be 
considered "material," the additional information must relate 
to an unestablished fact necessary to substantiate the claim.  
He was told that new and material evidence had to raise a 
reasonable possibility, that when considered with all the 
evidence of record, both new and old, the outcome would 
change.  He was told the evidence could not simply be 
redundant or cumulative of that which the RO had in its 
possession when they previously decided the claim.  The Board 
believes that any deficiency in the notice letter must be 
considered harmless error, as a review of the 
representative's written arguments shows that the veteran and 
his representative have demonstrated thorough knowledge of 
what is required to reopen the claim.  The accredited 
representative's August 2007 informal hearing presentation 
cited the pertinent regulation for new and material evidence 
and revealed an awareness of what is required to reopen a 
claim.  Therefore, the Board finds the veteran and his 
representative have been provided with adequate notice of 
what constitutes new and material evidence to reopen the 
claims for service connection for a left leg disability and a 
low back disability.  Kent.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that this duty has been met and that all reasonable 
efforts to develop the record have been made.  VA has 
obtained the appellant's service medical records, and the 
claims folder contains numerous VA and non-VA medical 
records.  Attempts to obtain additional records have been 
made, and include a March 2007 communication from the VA 
Medical Center in Clarksburg, West Virginia, to the effect 
that the electronic records and the file room at that 
facility were checked and no medical records were found for 
the time frame between April 1, 1977, and October 1, 1978, 
with regard to the appellant.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor present prejudice to the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist is no 
more than harmless error.  See Cartright v. Principi, 353, 
F.3d 1369 (Fed. Cir. 2004).  

New and Material Evidence

Law and Regulations

If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. 
§ 7105 (c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed..."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary of VA to reopen a claim that 
has been finally decided and previously disallowed "if new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 178 (2003) 
("the Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156 (a) ("a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the appellant filed his August 2003 
claims that were the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156 (a), which sets forth the standard for "new and 
material" evidence.  The Board will therefore apply the 
revised provision.  

Under the revised 38 C.F.R. § 3.156 (a), new evidence means 
existing evidence not previously provided to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board initially notes that the appellant's representative 
has argued that despite the final denial of the claim in 
2001, it should be adjudicated as a new claim.  Specifically, 
the representative argues that there has been an intervening 
change in the applicable law that creates a new basis of 
entitlement to service connection for the veteran's claimed 
disabilities.

When a "provision of law or regulation creates a new basis of 
entitlement to benefits, an applicant's claim of entitlement 
under such law or regulation is a claim separate and distinct 
from a claim previously and finally denied prior to the 
liberalizing law or regulation."  Spencer v. Brown, 4 Vet. 
App. 283, 289 (1993 (harmonizing the provisions of § 5110 (g) 
and the prohibition at § 7104 (b) against reopening a finally 
denied claim in the absence of new and material evidence).  
In such a case, there is no attempt to reopen the finally 
denied claim; rather, a different claim is presented for 
adjudication.  Id.  However, a change in law that is merely 
procedural does not create new rights to VA benefits.  Id.   

In Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2006), the 
Federal Circuit reviewed a Board denial of a claim of clear 
and unmistakable error in a 1994 Board decision that denied 
the claim for service connection for post-traumatic stress 
disorder.  The Federal Circuit held that 38 U.S.C.A. § 105 
creates a presumption of service connection for injuries or 
diseases that occurred during active duty unless evidence 
establishes that the injury or disease was a result of the 
person's misconduct.  Id. at 1166.

In Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) Cert. 
denied, 119 S.Ct. 404 (1998), the Federal Circuit held that 
presumptions are not "evidence," and that "misapplication of, 
or failure to apply, a statutory or regulatory burden-
shifting presumption, does not constitute 'new and material 
evidence' for the purpose of reopening a claim under 
38 C.F.R. § 5108."  Id. at 1440.  Although presumptions are 
rules of law for handling evidence, they are not themselves 
considered evidence.  Id.  

In Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2006), the 
Federal Circuit held that 38 U.S.C.A. § 105 creates a 
presumption of service connection for diseases or injuries 
that occurred during active service.  However, the Federal 
Circuit further stated that this presumption is not 
automatically linked to compensation, and is subject to the 
three well-established and legally necessary elements of a 
claim for service connection.  Specifically, the Federal 
Circuit stated:

However, the mere fact that a serviceman 
has suffered a service-connected disease 
or injury does not automatically lead to 
compensation for future disabilities.  
The Court of Appeals for Veterans Claims 
has correctly noted that in order to 
establish service connection or service-
connected aggravation for a personal 
disability the veteran must show:  (1) 
the existence of a present disability; 
(2) in service incurrence or aggravation 
of a disease or injury; and (3) a causal 
relationship between the present 
disability and the disease or injury 
incurred or aggravated during service.  
Thus, while § 105 (a) establishes a 
presumption that the disease or injury 
incurred during active duty is service 
connected, the veteran seeking 
compensation must still show the 
existence of a present disability and 
that there is a causal relationship 
between the present disability and the 
injury, disease, or aggravation of 
preexisting injury or disease incurred 
during active service.  Id. at 1166-67.  

In effect, Shedden indicates that while the presumption of 
38 U.S.C.A. § 105 may render a veteran eligible for VA 
benefits in some cases, a veteran's entitlement to such 
benefits requires satisfactory evidence in support of all 
three legally necessary elements of a claim for service 
connection, and there is nothing in Shedden to show that 
there is any change to these three legally necessary 
elements.  See generally, 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.306; Hanson v. Principi, 16 Vet. App. 
110 (2002).  In this regard, the Shedden court essentially 
held that the Court's failure to properly apply the 
presumption of service connection of 38 U.S.C.A. § 105 was 
harmless error because the veteran had failed to establish 
the three legally necessary elements of a claim for service 
connection.  Shedden, 381 F.3d at 1167.  

When viewed in context of the applicable statutory framework, 
the Board is unable to find that the Federal Circuit's 
decision in Shedden identified a new substantive right for 
service connection or created a new basis of entitlement to 
service connection.  See also Kent v. Nicholson, 20 Vet. App. 
1 (2006) (holding that the decision in Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004), which interpreted the 
evidentiary burden at 38 U.S.C.A. § 1111, was procedural and 
not substantive in nature, and was a liberalizing law).  
Given the foregoing, the Board finds that a new and material 
analysis of the claim for a left leg disability and for a low 
back disability is appropriate.  New and material evidence is 
still needed to reopen a previously denied claim.

With this in mind, the Board notes that if it determines that 
the appellant has submitted new and material evidence, it 
must then review the new evidence in the context of the old 
to determine whether the prior disposition of the claim 
should be altered.

Evidence before the RO at the time of its April 2001 rating 
decision included the service medical records, and VA and 
non-VA medical records dating from July 1979.  The service 
records show that on April 4, 1977, the appellant was seen 
for a complaint of swollen knee and lower leg of 4 days' 
duration.  He gave a history of involvement in two motorcycle 
accidents in the past and stated that he had sustained 
fractures of the left tibia, fibula, patella, and femur.  X-
ray studies showed incomplete alignment of the fracture 
sites.  Impressions were made of an illuminated fractured 
femur, residuals of a fracture of the patella with 
instability, traumatic degenerative joint disease of the left 
knee, and an old fracture of the tibia.  It was stated that 
all had existed prior to service.  Several days later in 
April 1977, he again stated all the problems with the left 
lower extremity had existed prior to service.  A medical 
board recommended separation from service.

The post service records include the report of 
hospitalization at the Monongahela General Hospital in 
Pennsylvania in July 1979.  It was indicated this was the 
veteran's first admission at that facility.  He had a 
complaint of sudden onset of low back pain.  He stated that 
while at work he had been told to lift something up and 
experienced immediate severe pain in the low back.  
Historically, he stated that one year earlier he had 
undergone excision of a herniated nucleus pulposus.  "He has 
also had many, many similar but less severe episodes in the 
past which he has gone on multiple occasions to a 
chiropractor for manipulation."  Current X-ray studies showed 
spondylolisthesis of the low back with loss of disc space and 
some mild degenerative changes.  

Additional records include a report of hospitalization at the 
same facility in December 1979 for lateral fusion of the low 
back.  The appellant stated he had had chronic trouble with 
low back pain secondary to an injury in 1974 following a 
motorcycle accident.  The appellant stated that since then he 
had also had excision of a disc at the L4/L5 level.  

Additional records included a report of private 
hospitalization from August through September 1987 for 
cervical and lumbar radiculopathy.  The appellant underwent a 
lumbar myelogram and thoracic myelogram.  He presented with a 
chief complaint of low back pain since February 1987 when he 
jumped into a ditch.  He denied any problems with his back 
before that time since having surgery about 10 years 
previously.  He gave a history of broken legs in a motorcycle 
accident in 1975, disc removal in 1977, vertebral fusion in 
1978, and multiple injuries in a car accident in 1980.  

Based on a review of the service records and the private and 
non-VA records, in the April 2001 rating decision, VA 
determined that with regard to a left leg disability, the 
evidence showed that one existed prior to service.  It was 
indicated that there was no evidence that any left leg 
disability had permanently worsened as a result of the 
appellant's 23 days of active service.  With regard to a low 
back disability, it was determined there was no record of 
treatment in service for a back disorder.  

The evidence received since 2001 includes a number of medical 
reports, both VA and non-VA.  The records refer primarily to 
continued low back and left leg problems in recent years.  
While some of the evidence is new, it is not probative of the 
reasons and bases for the denial action in 2001.  That is, 
the new evidence does not provide any competent evidence of a 
nexus between any current low back disability and any current 
left lower extremity disability on one hand and the veteran's 
active service on the other under any theory.  Accordingly, 
the Board finds that the evidence received since the 2001 
decision is either cumulative or not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection.

The only other pertinent evidence received since the 2001 
decision consists of communications from the appellant.  
However, the appellant, as a lay person, is not competent to 
give a medical opinion as to diagnosis or causation.  As he 
has not submitted competent medical evidence showing that he 
has a low back disability and/or a left leg disability that 
is related to service either by way of direct incurrence or 
aggravation, these statements are not new and material 
evidence.  See Vargus-Gonzales v. West, 12 Vet. App. 321 
(1999).  They are therefore insufficient to reopen the claim.  
See Savage v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 
5 Vet. App. 211 (1993).  


ORDER

New and material evidence not having been received, the claim 
of service connection for a left leg disability is not 
reopened and the claim remains denied.

New and material evidence not having been received to reopen 
a claim of service connection for a low back disability, the 
claim is not reopened and is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


